
	
		II
		111th CONGRESS
		2d Session
		S. 3927
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Sacramento-San Joaquin Delta National
		  Heritage Area.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sacramento-San Joaquin Delta
			 National Heritage Area Establishment Act.
		2.Sacramento-San
			 Joaquin Delta National Heritage Area
			(a)DefinitionsIn this section:
				(1)Heritage
			 AreaThe term Heritage Area means the Sacramento-San
			 Joaquin Delta Heritage Area established by this section.
				(2)Heritage Area
			 management planThe term Heritage Area management
			 plan means the plan developed and adopted by the management entity under
			 this section.
				(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by subsection (b)(4).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Sacramento-San
			 Joaquin Delta Heritage Area
				(1)EstablishmentThere
			 is established the Sacramento-San Joaquin Delta Heritage Area in
			 the State of California.
				(2)BoundariesThe
			 boundaries of the Heritage Area shall be in the counties of Contra Costa,
			 Sacramento, San Joaquin, Solano, and Yolo in the State of California, as
			 generally depicted on the map entitled Sacramento-San Joaquin Delta
			 National Heritage Area Proposed Boundary, numbered T27/105,030, and
			 dated September 2010.
				(3)Availability of
			 mapThe map described in paragraph (2) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service and the Delta Protection Commission.
				(4)Management
			 entityThe management entity for the Heritage Area shall be the
			 Delta Protection Commission established by section 29735 of the California
			 Public Resources Code.
				(5)Administration;
			 Management plan
					(A)AdministrationFor
			 purposes of carrying out the Heritage Area management plan, the Secretary,
			 acting through the management entity, may use amounts made available under this
			 section in accordance with section 8001(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
					(B)Management
			 plan
						(i)In
			 generalSubject to clause (ii), the management entity shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area in accordance with section 8001(d) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
						(ii)RestrictionsThe
			 Heritage Area management plan submitted under this paragraph shall—
							(I)ensure
			 participation by appropriate Federal, State, tribal, and local agencies,
			 including the Delta Stewardship Council, special districts, natural and
			 historical resource protection and agricultural organizations, educational
			 institutions, businesses, recreational organizations, community residents, and
			 private property owners; and
							(II)not be approved
			 until the Secretary has received certification from the Delta Protection
			 Commission that the Delta Stewardship Council has reviewed the Heritage Area
			 management plan for consistency with the plan adopted by the Delta Stewardship
			 Council pursuant to State law.
							(6)Relationship to
			 other Federal agencies; Private property
					(A)Relationship to
			 other Federal agenciesThe provisions of section 8001(e) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991)
			 shall apply to the Heritage Area.
					(B)Private
			 property
						(i)In
			 generalSubject to clause (ii), the provisions of section 8001(f)
			 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 991) shall apply to the Heritage Area.
						(ii)Opt
			 outAn owner of private property within the Heritage Area may opt
			 out of participating in any plan, project, program, or activity carried out
			 within the Heritage Area under this section, if the property owner provides
			 written notice to the management entity.
						(7)Evaluation;
			 reportThe provisions of section 8001(g) of the Omnibus Public
			 Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) shall apply to
			 the Heritage Area.
				(8)Effect of
			 designationNothing in this section—
					(A)precludes the
			 management entity from using Federal funds made available under other laws for
			 the purposes for which those funds were authorized; or
					(B)affects any water
			 rights or contracts.
					(9)Authorization
			 of appropriations
					(A)In
			 generalThere is authorized to be appropriated to carry out this
			 section $20,000,000, of which not more than $2,000,000 may be made available
			 for any fiscal year.
					(B)Cost-sharing
			 requirementThe Federal share of the total cost of any activity
			 under this section shall be determined by the Secretary, but shall be not more
			 than 50 percent.
					(C)Non-Federal
			 shareThe non-Federal share of the total cost of any activity
			 under this section may be in the form of—
						(i)in-kind
			 contributions of goods or services; or
						(ii)State or local
			 government fees, taxes, or assessments.
						(10)Termination of
			 authorityIf a proposed management plan has not been submitted to
			 the Secretary by the date that is 5 years after the date of enactment of this
			 title, the Heritage Area designation shall be rescinded.
				
